DETAILED ACTION
This office action is in response to the Request for Continued Examination filed on November 24, 2020 for application number 15/852,653.  Claims 1, 7, 10, 11, 17, 19 and 20 have been amended.  Claims 5, 6, 15 and 16 have been canceled.  No claims have been added.  Therefore, claims 1-4, 7-14, and 17-20 have been examined and are now pending.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-14, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 11-14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ranade et al. (Patent No.: US 7,433,928 B1), hereinafter Ranade, and further in view of Georgiev (Patent No.: US 7,490,089 B1), hereinafter Georgiev.

As for Claim 1, Ranade teaches a method (Ranade Abstract, System and method for pre-allocating replicas) comprising: 

sending an update request to replica servers (Ranade Col 14 lines 41- Col 15 line 55, an update request is sent to a replica from an originating node) listed in a copy list respectively (Ranade Col 6 lines 42-58, replicas are identified in a tree structure);

 receiving respective response information from a respective replica server of the replica servers after an update of a respective data copy in the respective replica server is completed (Ranade Col 10 lines 13-31, a replica that can receive and apply data updates. A replica that has asserted the W-role is called a W-replica. In one embodiment, the presence of a W-replica of an object in a realm ; 

in response to determining that a number of response information received in a preset update time is less than a total number of the replica servers (Ranade Col 19 lines 28-35, In general P-replicas are minimum requirements for long-term existence and health of a data object. N(P) P-replicas of an object may be created at the time of object creation, and the system may try to ensure that N(P) P-replicas are always alive), modifying a status of copy information corresponding to a replica server that has not sent a response information to a status of continuing to update (Ranade Col 18 lines 9-25, Each node may maintain a list of files or other data objects known to be incoherent. When an update is made to the P-replicas of an object, if all P-replicas of that object were not reachable during the update, then the ID of the object is added to the list of incoherent objects on each of the nodes that did participate in the update); and 

in response to determining that response information format least one of the replica servers with the status of continuing to update has not been received within a preset continuous update time, performing: deleting copy information corresponding to the at least one replica server from the copy list (Ranade Col 18 line 26-34 and Col 23 lines 55-60, If an object remains in the list of incoherent objects for a very long time, then it is assumed that one or more nodes with P-replicas of the object have failed permanently. In this case, an appropriate number of new P-replicas of the object may be created and populated with data from the existing reachable P-replicas. As described above, a version number mechanism may be used to ensure that if nodes having the old P-replicas come back to life, the older P-replicas will be recognized as obsolete and deleted. The recent updates log may be maintained as a circular log. Old entries may get deleted as new entries are created. Old entries can be removed only if they are marked as removable. If an entry is not removable, and the node needs to reclaim space for the log, human intervention is needed.).

Ranade does not explicitly teach determining whether response information from replica servers with the status of continuing to update is received within a preset continuous update time; in response to determining that the response information from all of the replica servers with the status of continuing to update has been received within the preset continuous update time, maintaining a list attribute value of the copy list unchanged; and in response to determining that response information from at least one of the replica servers with the status of continuing to update has not been received within a preset continuous update time, performing: deleting copy information corresponding to the at least one replica server from the copy list; updating the list attribute value of the copy list; and sending the updated list attribute value to a central server for storage.
However, Georgiev does teach determining whether response information from replica servers with the status of continuing to update is received within a preset continuous update time (Georgiev Col 13 line 61 –Col 14 line 12, computer learn of a crashed computer as a result of a communication timeout); in response to determining that the response information from all of the replica servers with the status of continuing to update has been received within the preset continuous update time, maintaining a list attribute value of the copy list unchanged; and in response to determining that response information from at least one of the replica servers with the status of continuing to update has not been received within a preset continuous update time, performing: deleting copy information corresponding to the at least one replica server from the copy list; and updating the list attribute value of the copy list; and sending the updated list attribute value to a central server for storage (Georgiev Col 4 lines 47-61, In the event that a member of the cluster experiences a failure or cannot  Georgiev Col 14 lines 12-49, If a computer that is part of a cluster does not communicate within a timeout period, the computer is assumed to have failed and the failing computer is removed from the cluster.  The cluster manager maintains a list of the members of the cluster.  Georgiev Col 14 lines 50-58, the dead member is removed from the cluster and the cluster table in the shared storage is updated).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ranade with the list attribute value of Georgiev so that each member of the cluster maintains an Georgiev Col 5 lines 30-41).

As for Claim 2, the combination of Ranade and Georgiev further teaches the method of claim 1 as disclosed above, wherein the copy list includes: 

an address of the respective replica server (Ranade Col 9 lines 20-37, address represents replica); 

a version number of a respective data copy stored at the respective replica server (Ranade Col 11 lines 48-67, version number--All replicas in the system may have a version number); and 

a status of respective copy information corresponding to the respective data copy (Ranade Col 18 lines 9-25, Each node may maintain a list of files or other data objects known to be incoherent. When an update is made to the P-replicas of an object, if all P-replicas of that object were not reachable during the 

As for Claim 3, the combination of Ranade and Georgiev further teaches the method of claim 1 as disclosed above, further comprising: prior to the receiving the response information from the respective replica server of the replica servers after the update of the respective data copy in the respective replica server is completed: generating a data update request (Ranade Figure 8, update request) and an attribute update request, the attribute update request requesting to update a version number (Ranade Col 21 lines 45-52, version number is updated); sending the data update request to data replica servers, storing data copies, in the copy list respectively; and sending the attribute update request to attribute replica servers, storing attribute information, in the copy list respectively (Ranade Col 21 lines 30-59, send an update message.  Updates are applied to all the replicas).

As for Claim 4, the combination of Ranade and Georgiev further teaches the method of claim 1 as disclosed above, further comprising: in response to determining that the number of response information received in the preset update time is less than the total number of the replica servers, generating an attribute update request according to a version number of a respective data copy corresponding to the respective response information; and sending the attribute update request to an attribute replica server (Ranade Col 10 lines 13-41, The system may guarantee that updates made to a W-replica are made persistent on at least a quorum of the N(W) instances before returning success to the client application software).

As for Claim 7, the combination of Ranade and Georgiev further teaches the method of claim 1 as disclosed above, further comprising: after the updating the list attribute value of the copy list and prior to sending the updated list attribute value to the central server for storage, sending the updated list attribute value to the replica servers listed in the copy list respectively (Georgiev Col 4 lines 47-61, In the event that a member of the cluster experiences a failure or cannot communicate over the network, the failing member may be removed from the cluster based on initiation of a routine by a non-failing member of the cluster. Thus, more generally, embodiments of the invention support identifying which if any of the multiple computers in the cluster lacks an ability to communicate with each of the other computers in the cluster. In response to the communicating,  Georgiev Col 14 lines 12-49, If a computer that is part of a cluster does not communicate within a timeout period, the computer is assumed to have failed and the failing computer is removed from the cluster.  The cluster manager maintains a list of the members of the cluster.  Georgiev Col 14 lines 50-58, the dead member is removed from the cluster and the cluster table in the shared storage is updated).

As for Claim 11, Ranade teaches a device (Ranade Abstract, System and method for pre-allocating replicas) comprising: 

one or more processors (Ranade Col 3 line 39 – Col 4 line 18, processor); and 

one or more memories storing thereon computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts (Ranade Col 3 line 39- Col 4 line 18, processor 120 may be configured to execute instructions and to operate on data stored within the  comprising: 

sending an update request to replica servers (Ranade Col 14 lines 41- Col 15 line 55, an update request is sent to a replica from an originating node) listed in a copy list respectively (Ranade Col 6 lines 42-58, replicas are identified in a tree structure); 

receiving respective response information from a respective replica server of the replica servers after an update of a respective data copy in the respective replica server is completed (Ranade Col 10 lines 13-31, a replica that can receive and apply data updates. A replica that has asserted the W-role is called a W-replica. In one embodiment, the presence of a W-replica of an object in a realm allows that object to be updated locally without requiring any inter-realm messages before returning success to the client application software);

in response to determining that a number of response information received in a preset update time is less than a total number of the replica servers(Ranade Col 19 lines 28-35, In general P-replicas are minimum , modifying a status of copy information corresponding to a replica server that has not sent a response information to a status of continuing to update(Ranade Col 18 lines 9-25, Each node may maintain a list of files or other data objects known to be incoherent. When an update is made to the P-replicas of an object, if all P-replicas of that object were not reachable during the update, then the ID of the object is added to the list of incoherent objects on each of the nodes that did participate in the update); 

in response to determining that response information from at least one of the replica servers with the status of continuing to update has not been received within a preset continuous update time, performing: deleting copy information corresponding to the at least one replica server from the copy list (Ranade Col 18 line 26-34 and Col 23 lines 55-60, If an object remains in the list of incoherent objects for a very long time, then it is assumed that one or more nodes with P-replicas of the object have failed permanently. In this case, an appropriate number of new P-replicas of the object may be created and populated with data 

Ranade does not explicitly teach determining whether response information from replica servers with the status of continuing to update is received within a preset continuous update time; in response to determining that the response information from all of the replica servers with the status of continuing to update has been received within the preset continuous update time, maintaining a list attribute value of the copy list unchanged; and in response to determining that response information from at least one of the replica servers with the status of continuing to update has not been received within a preset continuous update time, performing: deleting copy information corresponding to the at least one replica server from the copy list; updating the list attribute value of the copy list; and sending the updated list attribute value to a central server for storage.
However, Georgiev does teach determining whether response information from replica servers with the status of continuing to update is received within a preset continuous update time (Georgiev Col 13 line 61 –Col 14 line 12, computer learn of a crashed computer as a result of a communication timeout); in response to determining that the response information from all of the replica servers with the status of continuing to update has been received within the preset continuous update time, maintaining a list attribute value of the copy list unchanged; and in response to determining that response information from at least one of the replica servers with the status of continuing to update has not been received within a preset continuous update time, performing: deleting copy information corresponding to the at least one replica server from the copy list; and updating the list attribute value of the copy list; and sending the updated list attribute value to a central server for storage (Georgiev Col 4 lines 47-61, In the event that a member of the cluster experiences a failure or cannot communicate over the network, the failing member may be removed from the cluster based on initiation of a routine by a non-failing member of the cluster. Thus, more generally, embodiments of the invention support identifying which if  Georgiev Col 14 lines 12-49, If a computer that is part of a cluster does not communicate within a timeout period, the computer is assumed to have failed and the failing computer is removed from the cluster.  The cluster manager maintains a list of the members of the cluster.  Georgiev Col 14 lines 50-58, the dead member is removed from the cluster and the cluster table in the shared storage is updated).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ranade with the list attribute value of Georgiev so that each member of the cluster maintains an Georgiev Col 5 lines 30-41).

As for Claim 12, the combination of Ranade and Georgiev further teaches the device of claim 11 as disclosed above, wherein the copy list includes: 

an address of the respective replica server (Ranade Col 9 lines 20-37, address represents replica); 

a version number of a respective data copy stored at the respective replica server(Ranade Col 11 lines 48-67, version number--All replicas in the system may have a version number); and 

a status of respective copy information corresponding to the respective data copy (Ranade Col 18 lines 9-25, Each node may maintain a list of files or other data objects known to be incoherent. When an update is made to the P-replicas of an object, if all P-replicas of that object were not reachable during the 

As for Claim 13, the combination of Ranade and Georgiev further teaches the device of claim 11 as disclosed above, wherein the acts further comprise: prior to the receiving the response information from the respective replica server of the replica servers after the update of the respective data copy in the respective replica server is completed: generating a data update request (Ranade Figure 8, update request) and an attribute update request, the attribute update request requesting to update a version number (Ranade Col 21 lines 45-52, version number is updated); sending the data update request to data replica servers, storing data copies, in the copy list respectively; and sending the attribute update request to attribute replica servers, storing attribute information, in the copy list respectively (Ranade Col 21 lines 30-59, send an update message.  Updates are applied to all the replicas).

As for Claim 14, the combination of Ranade and Georgiev further teaches the device of claim 11 as disclosed above, wherein the acts further comprise: in response to determining that the number of response information received in the preset update time is less than the total number of the replica servers, generating an attribute update request according to a version number of a respective data copy corresponding to the respective response information; and sending the attribute update request to an attribute replica server (Ranade Col 10 lines 13-41, The system may guarantee that updates made to a W-replica are made persistent on at least a quorum of the N(W) instances before returning success to the client application software).

As for Claim 17, the combination of Ranade and Georgiev further teaches the device of claim 11 as disclosed above, wherein the acts further comprise: after the updating the list attribute value of the copy list and prior to sending the updated list attribute value to the central server for storage, sending the updated list attribute value to the replica servers listed in the copy list respectively (Georgiev Col 4 lines 47-61, In the event that a member of the cluster experiences a failure or cannot communicate over the network, the failing member may be removed from the cluster based on initiation of a routine by a non-failing member of the cluster. Thus, more generally, embodiments of the invention support identifying which if any of the multiple computers in the cluster lacks an ability to communicate with each of the other computers in the cluster.  Georgiev Col 14 lines 12-49, If a computer that is part of a cluster does not communicate within a timeout period, the computer is assumed to have failed and the failing computer is removed from the cluster.  The cluster manager maintains a list of the members of the cluster.  Georgiev Col 14 lines 50-58, the dead member is removed from the cluster and the cluster table in the shared storage is updated).

As for Claim 20, Ranade teaches one or more memories storing thereon computer-readable instructions (Ranade Col 3 line 39- Col 4 line 18, processor 120 may be configured to execute instructions and to operate on data stored within the memory 122.  The memory 122 may be configured to store instructions and/or data) that, when executed by the one or more processors (Ranade Col 3 , cause the one or more processors to perform acts comprising: 

sending an update request to replica servers (Ranade Col 14 lines 41- Col 15 line 55, an update request is sent to a replica from an originating node) listed in a copy list respectively (Ranade Col 6 lines 42-58, replicas are identified in a tree structure);

  receiving respective response information from a respective replica server of the replica servers after an update of a respective data copy in the respective replica server is completed(Ranade Col 10 lines 13-31, a replica that can receive and apply data updates. A replica that has asserted the W-role is called a W-replica. In one embodiment, the presence of a W-replica of an object in a realm allows that object to be updated locally without requiring any inter-realm messages before returning success to the client application software); 

in response to determining that a number of response information received in a preset update time is less than a total number of the replica servers(Ranade Col 19 lines 28-35, In general P-replicas are minimum , modifying a status of copy information corresponding to a replica server that has not sent a response information to a status of continuing to update(Ranade Col 18 lines 9-25, Each node may maintain a list of files or other data objects known to be incoherent. When an update is made to the P-replicas of an object, if all P-replicas of that object were not reachable during the update, then the ID of the object is added to the list of incoherent objects on each of the nodes that did participate in the update); and 

in response to determining that response information from at least one of the replica servers with the status of continuing to update has not been received within a preset continuous update time, deleting copy information corresponding to the replica server from the copy list, performing: updating the copy list- and sending the updated list to a central server for storage (Ranade Col 18 line 26-34 and Col 23 lines 55-60, If an object remains in the list of incoherent objects for a very long time, then it is assumed that one or more nodes with P-replicas of the object have failed permanently. In this case, an appropriate 

Ranade does not explicitly teach determining whether response information from replica servers with the status of continuing to update is received within a preset continuous update time; in response to determining that the response information from all of the replica servers with the status of continuing to update has been received within the preset continuous update time, maintaining a list attribute value of the copy list unchanged; and in response to determining that response information from at least one of the replica servers with the status of continuing to update has not been received within a preset continuous update time, performing: deleting copy information corresponding to the at least one replica server from the copy list; updating the list attribute value of the copy list; and sending the updated list attribute value to a central server for storage.
However, Georgiev does teach determining whether response information from replica servers with the status of continuing to update is received within a preset continuous update time (Georgiev Col 13 line 61 –Col 14 line 12, computer learn of a crashed computer as a result of a communication timeout); in response to determining that the response information from all of the replica servers with the status of continuing to update has been received within the preset continuous update time, maintaining a list attribute value of the copy list unchanged; and in response to determining that response information from at least one of the replica servers with the status of continuing to update has not been received within a preset continuous update time, performing: deleting copy information corresponding to the at least one replica server from the copy list; and updating the list attribute value of the copy list; and sending the updated list attribute value to a central server for storage (Georgiev Col 4 lines 47-61, In the event that a member of the cluster experiences a failure or cannot communicate over the network, the failing member may be removed from the cluster based on initiation of a routine by a non-failing member of the cluster. Thus, more generally, embodiments of the invention support identifying which if  Georgiev Col 14 lines 12-49, If a computer that is part of a cluster does not communicate within a timeout period, the computer is assumed to have failed and the failing computer is removed from the cluster.  The cluster manager maintains a list of the members of the cluster.  Georgiev Col 14 lines 50-58, the dead member is removed from the cluster and the cluster table in the shared storage is updated).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ranade with the list attribute value of Georgiev so that each member of the cluster maintains an updated list of other members in the cluster to which it must communicate or coordinate efforts in accessing to the shared storage (Georgiev Col 5 lines 30-41).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ranade and Georgiev as applied to claims 1 and 11 above, and further in view of Ranade et al. (Patent No.: US 7,734,820 B1), hereinafter Ranade 820.

As for Claim 8, the combination of Ranade and Georgiev further teaches the method of claim 1 as disclosed above, further comprising: storing an address corresponding to the respective replica server (Ranade Col 9 lines 20-37, address  in the copy list (Ranade Col 21 lines 30-59, send an update message.  Updates are applied to all the replicas).
	Ranade does not explicitly teach acquiring historical list attribute values and historical replica server addresses from a central server, the historical replica server addresses being replica serer addresses listed in the copy list that is stored according to a preset period; sending inquiry information to replica servers corresponding to the historical replica server addresses respectively; receiving a respective prestored list attribute value that is sent by the respective replica server in response to the inquiry information; and in response to determining that the prestored list attribute value is larger than or equal to the historical list attribute value, storing an address corresponding to the respective replica server in the copy list
	However, Ranade 820 does teach acquiring historical list attribute values and historical replica server addresses from a central server, the historical replica server addresses being replica serer addresses listed in the copy list that is stored according to a preset period; sending inquiry information to replica servers corresponding to the historical replica server addresses respectively; receiving a respective prestored list attribute value that is sent by the respective replica server in response to the inquiry information; and in response to determining that the prestored list attribute value is larger than or equal to the historical list attribute value, storing an address corresponding to the respective replica server in the copy list (Ranade 820 Col 7 lines 27-47, Node A may utilize any technique to determine the level of recent read access activity for the data object replica. For example, the technique may vary depending on how the access history information is represented. Also, any desired criteria may be utilized to decide what constitutes "recent" activity. In one embodiment, Node A may examine the access history information to determine the number of read accesses that were received to the replica within a particular time period or window. For example, the time period considered may be the period from the current time back to some previous point in time. If the number of read accesses in the time period is below a certain value then Node A may choose to invalidate the replica as described above. In one embodiment, Node A may choose to invalidate the replica if the number of read accesses in the time period is below 1, i.e., if no read accesses were received during the time period. On the other hand, if the number of read accesses in the time period is greater than or equal to the value (e.g., 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Ranade and Georgiev with the use of historical information as in Ranade 820 in order to enable nodes to respond adaptively to update messages for replicas instead of having a fixed policy (Ranade 820 Col 1 lines 42-56).

As for Claim 9, the combination of Ranade, Georgiev and Ranade 820 further teaches the method of claim 8 as disclosed above, further comprising: after storing the address corresponding to the respective replica (Ranade Col 9 lines 20-37, address represents replica)  server in the copy list, acquiring a version number of respective copy information (Ranade Col 11 lines 48-67, version number--All replicas in the system may have a version number); determining a data copy corresponding to copy information with a highest or latest version number as a valid copy; and deleting one or more copy information whose version numbers are less than the highest or latest version number from the copy list (Ranade Col 16 lines 29-50 and Col 17 lines 39-67, the W-replica with the lower quorum version number may be deleted (or downgraded to an R-replica).

As for Claim 10, the combination of Ranade, Georgiev and Ranade 820 further teaches the method of claim 8 as disclosed above, further comprising: updating a list attribute value of the copy list to obtain a new list attribute value; and sending the new list attribute value to the central server for storage (Ranade Col 21 lines 23-60, As a part of the transaction, the local version number is updated, and the intent log for this update is entered into the local updates log associated with each W-replica).

As for Claim 18, the combination of Ranade and Georgiev further teaches the device of claim 11 as disclosed above, wherein the acts further comprise: storing an address corresponding to the respective replica server (Ranade Col 9 lines 20-37, address represents replica) in the copy list (Ranade Col 21 lines 30-59, send an update message.  Updates are applied to all the replicas).
Ranade does not explicitly teach wherein the acts further comprise: acquiring historical list attribute values and historical replica server addresses from a central server, the historical replica server addresses being replica serer addresses listed in the copy list that is stored according to a preset period; sending inquiry information to replica servers corresponding to the historical replica server addresses respectively; receiving a respective prestored list attribute value that is sent by the respective replica server in response to the inquiry information; and in response to determining that the prestored list attribute value is larger than or equal to the historical list attribute value, storing an address corresponding to the respective replica server in the copy list
However, Ranade 820 does teach wherein the acts further comprise: acquiring historical list attribute values and historical replica server addresses from a central server, the historical replica server addresses being replica serer addresses listed in the copy list that is stored according to a preset period; sending inquiry information to replica servers corresponding to the historical replica server addresses respectively; receiving a respective prestored list attribute value that is sent by the respective replica server in response to the inquiry information; and in response to determining that the prestored list attribute value is larger than or equal to the historical list attribute value, storing an address corresponding to the respective replica server in the copy list (Ranade 820 Col 7 lines 27-47, Node A may utilize any technique to determine the level of recent read access activity for the data object replica. For example, the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Ranade and Georgiev with the use of historical information as in Ranade 820 in 

As for Claim 19, the combination of Ranade, Georgiev and Ranade 820 further teaches the device of claim 18 as disclosed above, wherein the acts further comprise: after storing the address corresponding to the respective replica server (Ranade Col 9 lines 20-37, address represents replica) in the copy list, acquiring a version number of respective copy information (Ranade Col 11 lines 48-67, version number--All replicas in the system may have a version number); determining a data copy corresponding to copy information with a highest or latest version number as a valid copy; deleting one or more copy information whose version numbers are less than the highest or latest version number from the copy list (Ranade Col 16 lines 29-50 and Col 17 lines 39-67, the W-replica with the lower quorum version number may be deleted (or downgraded to an R-replica) updating a list attribute value of the copy list to obtain a new list attribute value; and sending the new list attribute value to the central server for storage (Ranade Col 21 lines 23-60, As a part of the transaction, the local version .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRISELLE C ROLAND whose telephone number is (571)270-5133.  The examiner can normally be reached on Monday-Wednesday 9:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        
/GRISELLE C ROLAND/
Examiner
Art Unit 2158
03/02/2021